          Case 1:19-cv-01595-DLF Document 23 Filed 02/05/21 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    ADO SANOUMEGAH,

                 Plaintiff,

         v.
                                                            No. 19-cv-1595 (DLF)
    COSTCO WHOLESALE
    CORPORATION,

                 Defendant.


                                  MEMORANDUM OPINION

       Ado Sanoumegah brings this negligence suit against Costco Wholesale Corporation

(Costco) after she slipped and fell in a Costco cafeteria. Compl., Dkt. 1-1. Before the Court is

Costco’s Motion for Summary Judgment, Dkt. 17. For the reasons that follow, the Court will

grant the motion.

I.     BACKGROUND 1

       Sanoumegah was shopping in the D.C. Costco in July 2018 when she slipped and fell on

an ice cube on the cafeteria floor. Def.’s Stmt. of Undisputed Facts ¶ 1, Dkt. 17-1. Sanoumegah

had left the store to unload her groceries into her car, then returned to the cafeteria area to pick



1 Unless otherwise noted, the facts in this opinion are drawn from the uncontested facts in the
defendant’s Statement of Material Facts, Dkt. 17-1. See Hawkins v. District of Columbia, No.
17-cv-1982, 2020 WL 601886, at *4 (D.D.C. Feb. 7, 2020) (“[I]n ruling on a motion for
summary judgment, the Court may assume that facts identified by the moving party in its
statement of material facts are admitted, unless such a fact is controverted . . . in [the non-
moving party’s] opposition to the motion.” (internal quotation marks omitted)). Otherwise, the
opinion recounts the facts as established in “depositions, answers to interrogatories, and
admissions on file, together with the affidavits” to determine whether there is any “genuine issue
as to any material fact and that the moving party is entitled to a judgment as a matter of law.”
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986) (quoting Fed. R. Civ. P. 56(c)).
          Case 1:19-cv-01595-DLF Document 23 Filed 02/05/21 Page 2 of 8




up a pizza she had ordered. Id. ¶ 6. As she was turning into the cafeteria, she slipped and fell to

the ground. Id. ¶ 7. Sanoumegah was at first unsure what caused her fall, but later noticed an ice

cube on the ground when another customer pointed it out. Id. ¶ 8; Sanoumegah Dep. at 64:4–8,

Dkt. 17-2. After being helped up by two other Costco customers, id. at 63:12–20, she filled out

an incident report form, id. at 74:2–4; Incident Report, Dkt. 17-3. Sanoumegah then retrieved

her pizza and left the store. Sanoumegah Dep. at 74:17–22.

       Sanoumegah filed suit in the Superior Court of the District of Columbia, seeking

$1,000,000 in damages. Compl. at 3. Costco removed the case to federal court based on the

diversity of citizenship between the parties and the amount in controversy in excess of $75,000. See

28 U.S.C. §§ 1332, 1441; Notice of Removal, Dkt. 1. Costco then moved for summary judgment,

and that motion is now ripe for review. Sanoumegah submitted security camera footage of the

Costco cafeteria counter area on the day of Sanoumegah’s fall, which the Court has reviewed.

II.    LEGAL STANDARD

       Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment is appropriate

if the moving party “shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). A “material” fact is one that could affect the

outcome of the lawsuit. See Anderson, 477 U.S. at 248; Holcomb v. Powell, 433 F.3d 889, 895

(D.C. Cir. 2006). A dispute is “genuine” if a reasonable jury could determine that the evidence

warrants a verdict for the nonmoving party. See Anderson, 477 U.S. at 248; Holcomb, 433 F.3d

at 895. In reviewing the record, “the court must draw all reasonable inferences in favor of the

nonmoving party, and it may not make credibility determinations or weigh the evidence.”

Reeves v. Sanderson Plumbing Prods., 530 U.S. 133, 150 (2000).




                                                  2
          Case 1:19-cv-01595-DLF Document 23 Filed 02/05/21 Page 3 of 8




       It is well established, however, that “a plaintiff opposing summary judgment” must

“substantiate [her allegations] with evidence” that “a reasonable jury could credit in support of

each essential element of her claims.” Grimes v. District of Columbia, 794 F.3d 83, 94 (D.C.

Cir. 2015). The moving party is entitled to summary judgment if the nonmoving party “fails to

make a showing sufficient to establish the existence of an element essential to that party’s case,

and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986).

III.   ANALYSIS

       Under District of Columbia law, in a negligence action the plaintiff “has the burden of

establishing the applicable standard of care, a deviation from that standard by the defendant, and

a causal relationship between the deviation and the plaintiff’s injury.” Young v. District of

Columbia, 752 A.2d 138, 145 (D.C. 2000) (internal quotation marks omitted); see also Martin v.

Omni Hotels Mgmt. Corp., 206 F. Supp. 3d 115, 121 (D.D.C. 2016). “It is established law in this

jurisdiction that a storekeeper is not an insurer or guarantor of his customers’ safety . . . [and] the

mere happening of an accident does not impose liability or permit an inference of negligence.”

Napier v. Safeway Stores, 215 A.2d 479, 480 (D.C. 1965). Rather, “[t]he burden rests upon the

customer to prove the proprietor was negligent in either creating the alleged condition or in

permitting it to continue and that this negligence was the proximate cause of the injuries.” Id.

And “[i]t is axiomatic that under a negligence regime, one has a duty to guard against only

foreseeable risks.” Novak v. Cap. Mgmt. & Dev. Corp., 452 F.3d 902, 911–12 (D.C. Cir. 2006)

(internal quotation marks omitted).

       In the context of slip and fall premises liability cases, this means that a plaintiff must

establish either actual or constructive notice of the dangerous condition. See Hudson v. Harris



                                                   3
           Case 1:19-cv-01595-DLF Document 23 Filed 02/05/21 Page 4 of 8




Teeter, LLC, 292 F. Supp. 3d 496, 499 (D.D.C. 2018). Constructive notice exists where the

dangerous condition existed for a long enough period of time that the premises owner should

have been aware of it. See id. (noting that where a negligence claim is “predicated upon the

existence of a dangerous condition it is necessary to show that the party against whom

negligence is claimed had actual notice of the dangerous condition or that the condition had

existed for such length of time that, in the exercise of reasonable care, its existence should have

become known and corrected”); see also Sullivan v. AboveNet Commc’ns, Inc., 112 A.3d 347,

356 (D.C. 2015). In other words, absent evidence of actual notice, “it is incumbent upon the

injured customer to establish a factual predicate sufficient to support a finding that the condition

existed for such length of time that it should have become known and have been corrected.”

Hudson, 292 F. Supp. 3d at 499.

         This case comes down to the issue of constructive notice. Sanoumegah does not argue

that Costco had actual notice of the ice cube before her fall. See generally Pl.’s Opp’n, Dkt. 18-

1. The question, then, is whether Sanoumegah has established a material factual dispute on the

issue of Costco’s constructive notice. See Pl.’s Opp’n at 33. In other words, Costco can only be

liable for negligence if there is a dispute of fact as to whether the ice cube was on the floor for a

long enough period that Costco, through the exercise of reasonable care, should have been aware

of it.

         “Notice is a question ordinarily left for the jury, but where there is no testimony about

how a substance came to be on the floor or how long it had been there, or that any employee of

[the defendant] knew of its existence, the court may properly decide the case as a matter of law

because of [the] failure to present prima facie proof of liability.” Hudson, 292 F. Supp. 3d at 499

(emphasis added) (internal quotation marks omitted). That is the case here. Critically,




                                                   4
          Case 1:19-cv-01595-DLF Document 23 Filed 02/05/21 Page 5 of 8




Sanoumegah has provided no evidence whatsoever about how long the ice cube was on the floor.

Indeed, Sanoumegah even admits in her deposition testimony that she does not know how long it

had been on the floor. Sanoumegah Dep. at 68:3–5 (“Do you know how long that cube of ice

had been there before you stepped on it?” “I don’t know, sir.”); id. at 69:2–3 (“Just like I said, I

can’t determine how long.”). So too, she admits that no Costco employee told her how long the

ice cube had been there. Id. at 68:11–19. And she merely speculates as to how the ice cube

might have gotten on the floor in the first place. See id. at 67:22–68:1 (“Do you know how that

cube of ice came to be where it was when you stepped on it?” “I don’t know.”); id. at 64:17–65:3

(Sanoumegah providing her belief that the ice cube must have come from the Costco ice machine

because it contained “[e]xactly the same ice from the machine”); id. at 65:7–10 (“I didn’t see

how it come to be on the floor.”).

       “If a plaintiff can conclusively establish that a foreign object was present on the ground

for a specific amount of time, it can become a question for the jury as to whether the defendant

had constructive notice given the amount of time the hazard was present.” Kindig v. Whole

Foods Mkt. Grp., 930 F. Supp. 2d 48, 52 (D.D.C. 2013), aff’d, 608 F. App’x 14 (D.C. Cir. 2015).

As Sanoumegah has failed to marshal any evidence on this point, there is no question for the jury

to decide on constructive notice. See Hudson, 292 F. Supp. 3d at 499–500 (“[W]hen a plaintiff

proves only that a hazard existed for an undetermined period of time, she has not shown that the

defendant had constructive notice.”). Simply put, “[e]stablishing evidence that could show how

long the [ice] was on the floor is [Sanoumegah’s] burden and she has not carried it.” Id. at 501.

       Sanoumegah attempts to overcome this conclusion by arguing that the Court should draw

an adverse inference against Costco based on spoliation of evidence, because Costco employees

failed to get the names of the other customers at the scene despite an internal policy requiring




                                                  5
          Case 1:19-cv-01595-DLF Document 23 Filed 02/05/21 Page 6 of 8




them to do so. 2 See Pl.’s Opp’n at 30. The D.C. Circuit “has recognized that a negative

inference may be justified where the defendant has destroyed potentially relevant evidence.”

Gerlich v. U.S. DOJ, 711 F.3d 161, 170 (D.C. Cir. 2013). Sanoumegah provides no support,

however, for the proposition that Costco had an affirmative duty not only to preserve evidence

already in its possession but to actively collect evidence on Sanoumegah’s behalf. And the

Fourth Circuit has rejected the same argument in an analogous case. See Hodge v. Wal-Mart

Stores, Inc., 360 F.3d 446, 450 (4th Cir. 2004) (rejecting the plaintiff’s argument that “given her

own incapacity” after being hit by a falling mirror, the defendant’s “failure even to try to obtain

the witness’ account of the events or her identification and contact information . . . constituted a

willful loss of evidence, requiring a spoliation inference”). The Court reasoned that the

defendant “never possessed the witness’ contact information or account,” “could not have forced

the witness to tell her anything,” and “did not have control of that information.” Id. at 451. And

absent any evidence that the defendant “acted in bad faith,” there was no support for “a willful

loss of evidence resulting in an abuse of the judicial process, such as would warrant a finding of

spoliation.” Id. After all, “if no . . . evidence was created, it could not have been destroyed.”

Mahaffey v. Marriott Int’l, Inc., 898 F. Supp. 2d 54, 61 (D.D.C. 2012) (rejecting a claim of

spoliation where the plaintiffs argued that “an investigation should have been commenced” based



2 Sanoumegah also focuses much of her briefing on attacking the credibility of Costco’s
employees. See, e.g., Pl.’s Opp’n ¶ 25 (“Manager Gzrech’[s] credibility is in question.”), id. ¶ 31
(“[E]mployee Green’s credibility is seriously in question.”); id. ¶ 41 (“ Like employees Green and
Elutrio, employee Moore’s credibility is seriously in question.”). Of course, material disputes about
the substance of the various employees’ statements—supported by record evidence—would be
relevant at summary judgment. Broad overtures about the “credibility” of these employees,
however, is not. See Reeves, 530 U.S. at 150; id. (“Credibility determinations, the weighing of
the evidence, and the drawing of legitimate inferences from the facts are jury functions, not those
of a judge.”).




                                                  6
             Case 1:19-cv-01595-DLF Document 23 Filed 02/05/21 Page 7 of 8




on the defendant’s usual procedures but did not identify “any evidence that such documents ever

existed”). Here too, Sanoumegah does not provide any evidence that Costco possessed the

names of the unknown customers in the food court or otherwise acted in bad faith. Pl.’s Opp’n at

30–32. 3 Accordingly, there is no basis for an adverse inference of spoliation.

       Sanoumegah also attempts to overcome the notice requirement by asserting a “mode of

operation” exception, which relieves plaintiffs of the usual notice requirement when they are

injured in a self-service business. See Pl.’s Opp’n at 36–37. Sanoumegah candidly admits,

though, that this exception has not been recognized in the District of Columbia. See Pl.’s Opp’n

at 38 (conceding that “plaintiff’s counsel could not find a case in the District of Columbia, either

in the District of Columbia Court of Appeals or federal courts, in which the method of operation

doctrine was ever discussed”). In fact, the argument has been considered and rejected, with the

D.C. Court of Appeals explicitly declining to hold “that a customer suffering a fall in a self-

service supermarket is relieved of the burden of proving notice, actual or constructive . . .

particularly in light of the long line of authorities which place that burden on the customer.”

Safeway Stores, v. Morgan, 253 A.2d 452, 454 (D.C. 1969). Accordingly, this argument cannot

prevail.

           As for the other purported factual disputes Sanoumegah cites, they are either immaterial

or unsupported by the record evidence. “Only disputes over facts that might affect the outcome

of the suit under the governing law will properly preclude the entry of summary judgment.

Factual disputes that are irrelevant or unnecessary will not be counted.” Anderson, 477 U.S. at

248. Some of the factual disputes Sanoumegah cites, even if accepted as true, would not affect



3Sanoumegah also admits that she never asked the other customers for their names, despite
having had conversations with them. See Sanoumegah Dep. at 69:15–17; 67:7–12; 63:21–64:8.


                                                   7
          Case 1:19-cv-01595-DLF Document 23 Filed 02/05/21 Page 8 of 8




the outcome of this suit. See, e.g., Pl.’s Opp’n ¶ 20 (disputing whether Sanoumegah filled out

the incident report in an office or in the seating area); id. (disputing the race of the employee who

helped Sanoumegah fill out the report). Others, meanwhile, are simply speculative. See id. ¶ 23

(disputing that an employee did not see the ice cube or anything else amiss during her inspection

before Sanoumegah fell because she wiped up the floor after Sanoumegah fell); id. ¶¶ 16, 19, 32

(discussing debris other than the ice cube and the cleaning of one area of the cafeteria). In sum,

these purported factual disputes cannot overcome Sanoumegah’s failure to create a jury question

on the issue of Costco’s notice—an essential element of her claim.

                                         CONCLUSION

       For the foregoing reasons, Costco’s Motion for Summary Judgment is granted. A

separate order consistent with this decision accompanies this memorandum opinion.




                                                              ________________________
                                                              DABNEY L. FRIEDRICH
                                                              United States District Judge
February 5, 2021




                                                 8
